Case 8:18-cv-02843-VMC-JSS Document 44 Filed 02/05/19 Page 1 of 2 PageID 284




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


WADE STEVEN GARDNER, MARY JOYCE
STEVENS, RANDY WHITTAKER Individually
and his official capacity at Southern War Cry,
VETERANS MONUMENTS OF AMERICA, INC,,
CAPT. PHIL WALTERS, in his official capacity as
1st Lt. Commander of the Judah P. Benjamin Camp
#2210 Sons of Confederate Veterans, KEN DANIEL,
in his official capacity as Director of Save
Southern Heritage, Inc. Florida,

             Plaintiffs,

v.                                             Civil Action No. 8:18-CV-02843-VMC-JSS

WILLIAM MUTZ, in his official capacity as Mayor
of the City of Lakeland, Florida, TONY DELGADO,
in his official capacity as Administrator of the City of
Lakeland, DON SELVEGE, individually and in his
official capacity as City of Lakeland Commissioner,
JUSTIN TROLLER, individually and in his official
capacity as City of Lakeland Commissioner, PHILLIP
WALKER, individually and in his official capacity as
City of Lakeland Commissioner, ANTONIO PADILLA,
individually and in his official capacity as President of
Energy Services & Products Corp., and MICHAEL
ERTEL, in his official capacity as Secretary of State of
the State of Florida,


             Defendants

_________________________________________________/

                                NOTICE OF APPEAL




                                           1
Case 8:18-cv-02843-VMC-JSS Document 44 Filed 02/05/19 Page 2 of 2 PageID 285



       Plaintiffs, et al, by and through their undersigned Attorney of record, David R.

McCallister, hereby files this Notice of Appeal to the Eleventh Circuit Court of Appeal, the

Order Dismissing case entered by the United States District Court on January 28, 2019 (Dkt. 43)

regarding Defendant’s Motions to Dismiss (Dkt. 12 & 13).


       Dated this 5th day of February, 2019.


                                                     ____________________________________
                                                     DAVID R. MCCALLISTER,
                                                     Florida Bar No. 724637
                                                     13742 17th St., Dade City, FL 33525
                                                     PO Box 7343, Wesley Chapel, FL 33545
                                                     TELEPHONE: 813-973-4319
                                                     FAX: 352-260-0157
                                                     DavidMcCallister@hotmail.com
                                                     Attorney for all Plaintiffs
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 5th day of February, 2019, a true and correct copy of
the foregoing has been electronically filed with the Clerk of Court using CM/ECF system, which
will send notice of electronic filing to the Defendants, c/o GRAY ROBINSON, PA., Mark N.
Miller Esq., mark.miller@gray-robinson.com, Kristie Hatcher-Bolin, Esq., Kristie.hatcher-
bolin@gray-robinson.com, and to additional email addresses as registered with the CM/ECF
system; Ashely Davis, Esq., ashley.davis@dos.myflorida.com, and to other address as registered with
CM/ECF system

                                                     ___________________________________
                                                     DAVID R. MCCALLISTER,
                                                     Florida Bar No. 724637
                                                     13742 17th St., Dade City, FL 33525
                                                     PO Box 7343, Wesley Chapel, FL 33545
                                                     TELEPHONE: 813-973-4319
                                                     FAX: 352-260-0157
                                                     DavidMcCallister@hotmail.com
                                                     Attorney for all Plaintiffs




                                                 2
